DETAILED ACTION    
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             Claims 1-24 are pending in application
Claim Objections
Claims 12, 24 are objected to because of the following informalities: The parentheses enclosing the phrase “carbohydrate other than dietary fibers” in claims 12 and 24” implies that this phrase is not necessarily needed in the claims.  The examiner respectfully suggests that these parentheses be removed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9-11, 13-23 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. 10,675,262 B2 in view of Aneja et al. (Mol Cancer Ther 2006;5(9), September 2006, pages 2366-2377).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. 10,675,262 B2 are drawn to a method for treating cancer in 
feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory breast cancer disclosed by Aneja et al. which is also a breast cancer. Also, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment in any refractory cancer patient such as a patient with a stage 4 refractory cancer or with a performance status of 2 or less, based on factors such as the severity of the tumor or cancer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-11, 14-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. (The International Journal of Biochemistry & Cell Biology 63 (2015) 55-59) in view of Mayer et al. (N Engl J Med 2015;372:1909-19). 
	Claim 1 is drawn to a method for suppressing tumor growth of refractory cancer, a method for treating refractory cancer or a method for enhancing the effect of cancer treatment, comprising feeding or administering a saccharide restricted high fat composition to a subject in need thereof.
Vidali et al. disclose that the ketogenic diet, which is high in fat and low in carbohydrates, is used therapeutically for pharmacoresistant epilepsy and for “rare diseases” of glucose metabolism (glucose transporter type 1 and pyruvate dehydrogenase deficiency) (see abstract).  Furthermore, Vidali et al. disclose that as metabolic reprogramming from oxidative phosphorylation toward increased glycolysis is a hallmark of cancer cells; there is increasing evidence that the ketogenic diet may also be beneficial as an adjuvant cancer therapy by potentiating the antitumor effect of chemotherapy and radiation treatment (see abstract). Also, Vidali et al. disclose that aerobic energy production via OXPHOS (Oxidative phosphorylation) is frequently impaired in cancer, and that ketone bodies are generated by fatty acid oxidation, and that these ketone bodies can be used as an alternative fuel for OXPHOS by serving to provide aerobic energy production (see abstract and page 55, left col., 1st paragraph). In addition, Vidali et al. disclose a summary of studies of the ketogenic diet (KD) as adjuvant therapy for cancer in mouse models (see page 57, Table 1), and a summary of studies on the ketogenic diet (KD) as adjuvant therapy for human cancer (see page 58, Table 2). Amongst the different types of cancer 
The difference between Applicant’s claimed method and the method taught by Vidali et al. is that Vidali et al. do not disclose that the colon (colorectal) cancer or tumor is a refractory cancer or tumor.
Mayer et al. disclose a colon (colorectal) cancer that is refractory colorectal cancer (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of colon cancer treatment in a subject and in which the colon cancer is refractory colon cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that colon (colorectal) cancer can be treated by high fat diet or composition and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory colon cancer disclosed by Mayer et al. which is also a colon cancer.
 disclosed by Mayer et al. which is also a colon cancer.
It should be noted that it is obvious to use Vidali et al.’s high-fat diet or composition that comprises different amounts or % by mass of fat, saccharide and protein based on the total solid content contained in the composition as used by Vidali et al., and also based on factors such as severity of the cancer and tumor and type of subject being treated. Also, it should be noted that it is obvious to use or administer daily caloric intake by the composition such as 1000 kcal or more based on a real body weight such as 50 kg depending on factors such as the severity of the cancer and tumor and type of subject being treated.  Furthermore, it is obvious to combine the cancer treatment with another cancer treatment that has the same utility of suppressing tumor growth, treating or enhance the effect of the cancer treatment in any refractory cancer patient such as a patient with a stage 4 refractory cancer or with a performance status of 2 or less, based on factors such as the severity of the tumor or cancer.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Mayer et al. as applied in claim 1 above and further in view of Quan (CN 107439773 A; Machine-English Translation).

Quan discloses that lactose can be used in a composition for treating colon (colorectal) cancer (see Description, page 2 of 6, [[0011] and [0016]; see also abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of colon cancer treatment in a subject and in which the colon cancer is refractory colon cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that colon (colorectal) cancer can be treated by high fat diet or composition, and Quan discloses that lactose has the same utility of treating colon (colorectal) cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory colon cancer disclosed by Mayer et al. which is also a colon cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of colon cancer treatment in a subject and in which the colon cancer is refractory colon cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, and also in which the saccharide is lactose, especially since Vidali et al. disclose that colon (colorectal) cancer can be treated by high fat diet or composition, and Quan discloses that lactose has the same utility of treating colon (colorectal) cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory colon cancer disclosed by Mayer et al. which is also a colon cancer.
s 12, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Mayer et al. as applied in claim 1 above and further in view of Longo et al. (US 20140227373 A1).
The difference between Applicant’s claimed method and the method taught by Vidali et al. and Mayer et al. is that Applicant uses a part or all of modified Atkins diet.
Longo et al. disclose a Ketogenic Diet (KD) and a modified Atkins diet and calories supplied by macronutrients of the classic ketogenic diet and modified Atkins diet in % (see Fig. 29 and page 4, [0040]). Furthermore, Longo et al. disclose that Ketogenic diets are used extensively in the treatment of refractory epilepsy in children, but have also been studied in cancer treatment (see page 18, [0176]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of colon cancer treatment in a subject and in which the colon cancer is refractory colon cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject and to use or administer a part or all of a modified Atkins diet which Longo et al. disclose or suggest is a Ketogenic diet or composition and can be used to treat cancer, especially since Vidali et al. disclose that colon (colorectal) cancer can be treated by high fat diet or composition, and Longo et al. disclose or suggest that Akins diet modified has the same utility of treating cancer, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory colon cancer disclosed by Mayer et al. which is also a colon cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of colon cancer treatment in a subject and in which the colon  disclosed by Mayer et al. which is also a colon cancer.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Vidali et al. and Mayer et al. as applied in claim 1 above and further in view of Aneja et al. (Mol Cancer Ther 2006;5(9), September 2006, pages 2366-2377).
The difference between Applicant’s claimed method and the method taught by Vidali et al. is that Vidali et al. do not disclose that the breast cancer or tumor is a refractory cancer or tumor.
Aneja et al. disclose a breast cancer or tumor that is refractory breast cancer or tumor (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to suppress tumor growth, treat or enhance the effect of breast cancer treatment in a subject and in which the breast cancer is refractory breast cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that breast cancer can be treated by high fat diet or composition, and also because one of ordinary skill in the art would reasonable expect  disclosed by Aneja et al. which is also a breast cancer.
One having ordinary skill in the art would have been motivated to suppress tumor growth, treat or enhance the effect of breast cancer treatment in a subject and in which the breast cancer is refractory breast cancer, comprising feeding or administering a saccharide (carbohydrate) restricted high fat composition or diet to said subject, especially since Vidali et al. disclose that breast cancer can be treated by high fat diet or composition, and also because one of ordinary skill in the art would reasonable expect that high fat diet or composition would treat the refractory breast cancer disclosed by Aneja et al. which is also a breast cancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623